Exhibit 10.81

Dated 8 March 2006

 

--------------------------------------------------------------------------------

 

CHAUCER SYNDICATES LIMITED    (1) KILN PLC    (2) KILN UNDERWRITING LIMITED   
(3) SCPIE UNDERWRITING LIMITED    (4) SCPIE HOLDINGS INC    (5)

 

--------------------------------------------------------------------------------

TERMINATION AGREEMENT

in relation to the Reinsurance to Close

Administration and Management

Agreement dated 18 December 2003

 

--------------------------------------------------------------------------------

 

LOGO [g73740image001.jpg]

 



--------------------------------------------------------------------------------

Contents

 

Clause

       Page

1

 

Definitions and interpretation

   3

2

 

Termination

   3

3

 

Further Agreement

   3

4

 

Counterparts

   4

5

 

Miscellaneous

   4

6

 

Agent for Service

   4

7

 

Governing Law

   5



--------------------------------------------------------------------------------

THIS AGREEMENT is dated March 8, 2006 and is made BETWEEN: (1)   CHAUCER
SYNDICATES LIMITED a company registered in England under No. 184915 whose
registered office is at 9 Devonshire Square, Cutlers Gardens, London EC2M 4WL
(“CSL”); (2)   KILN PLC a company registered in England under No. 2949032 whose
registered office is at 106 Fenchurch Street, London EC3M 5NR (“Kiln”); (3)  
KILN UNDERWRITING LIMITED a company registered in England under No. 02938183
whose registered office is at 106 Fenchurch Street, London EC3M 5NR (“KUL”); (4)
  SCPIE UNDERWRITING LIMITED a company registered in England under No. 04052789
whose registered office is at 6th Floor, No.1 Minster Court, Mincing Lane,
London, EC3R 7AA (“SUL”); and (5)   SCPIE HOLDINGS INC a company domiciled in
Delaware whose corporate office is at 1888 Century Park East, Suite 800, Los
Angeles, CA 90067-1712 (“SCPIE”).

WHEREAS:

(A)   CSL, Kiln, KUL, SUL and SCPIE (together the “Parties”) are parties to a
Reinsurance to Close Administration and Management Agreement made on 18 December
2003 (the “December 2003 Agreement”). (B)   The Parties wish to terminate the
December 2003 Agreement with effect from the date hereof.

NOW IT IS HEREBY AGREED as follows:

1   Definitions and interpretation 1.1   In this Agreement terms defined in the
December 2003 Agreement shall bear the same meanings in this Agreement unless
the context otherwise requires. 1.2   In this Agreement “RITC Statement” means
the statement attached at Appendix 1. 1.3   In this Agreement unless the context
otherwise requires: 1.3.1   references to a clause or Appendix are to a clause
of or Appendix to this Agreement; 1.3.2   any reference to the singular includes
a reference to the plural and vice versa; and 1.3.3   the descriptive headings
to clauses of this Agreement are inserted for convenience only, have no legal
effect and shall be ignored in the interpretation of this Agreement. 2  
Termination 2.1   With effect from the date hereof the Parties agree that the
December 2003 Agreement be and is hereby terminated. 2.2   The Parties agree
that all rights, obligations and liabilities under the December 2003 Agreement
shall be extinguished, and each of the Parties hereby waives any rights that may
have accrued to it (whether or not by virtue of a breach of the December 2003
Agreement by any of the other Parties) and releases the other Parties from any
and all liabilities and obligations under the December 2003 Agreement. 3  
Further Agreement 3.1   KUL and SUL agree to the amount of the 2003 Premium as
set out in the RITC Statement (and the proportions in which it is payable as
specified in the RITC Statement) and acknowledge and agree that they shall have
no right to serve a Disagreement Notice to CSL in respect of the RITC Statement.

 

3



--------------------------------------------------------------------------------

3.2   The 2003 Premium shall be payable at the same time as the Closed Year Loss
for the 2003 year of account falls due for settlement. CSL (in its capacity as
managing agent of the Syndicate for the 2003 year of account and in its capacity
as managing agent of the Reinsuring Syndicate for the 2004 year of account)
shall procure the members of the Syndicate and the Reinsuring Syndicate (as the
case may be) to execute an RITC contract in accordance with Lloyd’s Regulations.
3.3   SUL acknowledges and agrees with KUL and CSL that its proportion of the
Closed Year Loss for the 2003 year of account Premium exceeds its Agreed
Proportion by an amount equal to one million three hundred thousand pounds
sterling (£1.3m) (the “Additional Payment”) and that:- 3.3.1   it is in SUL’s
best interests to bear the full amount of the Additional Payment; 3.3.2   CSL is
authorised to include the Additional Payment in SUL’s personal account for the
2003 year of account; and 3.3.3   the payment by SUL of the Additional Payment
does not in any way represent or constitute a loan from SUL to KUL pursuant to
clause 22(c) of the Premiums Trust Deed or otherwise. 3.4   CSL acknowledges and
agrees that it shall procure that Additional Payment shall be applied to
purchase stop loss reinsurance cover for the protection of the Reinsuring
Syndicate. 3.5   SUL and SCPIE warrant to CSL that SUL has not participated or
agreed to participate in any Syndicate at Lloyd’s for the 2004 to 2006 years of
account (inclusive) and has not incurred any liabilities other than those that a
corporate member at Lloyd’s would have incurred after it ceased to participate
in any Syndicates. SUL undertakes to CSL that it shall not, and SCPIE undertakes
to procure that SUL shall not, participate on any Syndicate at Lloyd’s for the
2006 or any subsequent year of account or incur any liabilities other from those
that a corporate member of Lloyd’s would after it had ceased to participate on
any Syndicates. 4   Counterparts   This Agreement may be entered into in the
form of counterparts each executed by one or more of the Parties but, taken
together, executed by all and, provided that all the Parties so enter the
Agreement, each of the executed counterparts, when duly exchanged and delivered,
shall be deemed to be an original, and, taken together, they shall constitute
one instrument. 5   Miscellaneous   Each of the Parties hereto warrants to the
others that it has obtained all corporate approvals and consents necessary to
enter into and perform this Agreement and that this Agreement constitutes valid
and binding obligations of each Party. 6   Agent for Service 6.1   SCPIE shall
at all times maintain an agent for service of process in England. SCPIE appoints
as that agent SUL c/o Le Boeuf, Lamb, Greene & MacRae LLP, 1 Minster Court,
Mincing Lane, London, EC3R 7YL, Tel: +44 20 7459 5000, Fax: +44 20 7459 5099.
Any claim form, writ, summons, judgment or other notice of legal process shall
be sufficiently served on SCPIE if delivered to that agent at its address for
the time being. SCPIE shall not revoke the authority of that agent. If for any
reason any such agent no longer serves as agent of SCPIE to receive service of
process, then SCPIE shall promptly appoint another such agent and immediately
notify CSL of that appointment.

 

4



--------------------------------------------------------------------------------

7   Governing Law 7.1   This Agreement, subject to clause 7.2, shall be governed
by and construed in accordance with English Law and the Parties hereto hereby
submit to the exclusive jurisdiction of the English Courts in respect of it. 7.2
  Nothing in this clause 7 shall limit the right of CSL to take proceedings
against SCPIE in connection with this Agreement in any other court of competent
jurisdiction and SCPIE agrees not to claim that any such court is not a
convenient or appropriate forum. IN WITNESS whereof the Parties have entered
into this Agreement the day and year first above written.

 

5



--------------------------------------------------------------------------------

EXECUTED as a DEED by    )     CHAUCER SYNDICATES    )     LIMITED (for itself
and in    )     its capacity as managing agent    )     of the Reinsuring
Syndicate and    )     the Syndicate) acting by    )     two directors or one
director and    )    

/s/ Ken Curtis

the company secretary    )     Director       

/s/ E.N. Noble

       Director/Secretary EXECUTED as a DEED by    )     KILN PLC acting by    )
    two directors or one director and    )    

/s/ Robert D. Chase

the company secretary    )     Director       

/s/ Edward G. Creasy

       Director/Secretary EXECUTED as a DEED by    )     KILN UNDERWRITING    )
    LIMITED acting by    )     two directors or one director and    )    

/s/ Robert D. Chase

the company secretary    )     Director       

/s/ Edward G. Creasy

       Director/Secretary EXECUTED as a DEED by    )     SCPIE UNDERWRITING    )
    LIMITED acting by    )     two directors or one director and    )    

/s/ Edward G. Marley

the company secretary    )     Director       

/s/ Robert B. Tschudy

       Director/Secretary EXECUTED as a DEED by    )     SCPIE HOLDINGS INC    )
    acting by    )     two directors or one director and    )    

/s/ Donald J. Zuk

the company secretary    )     Director       

/s/ Joseph P. Henkes

       Director/Secretary

 

6



--------------------------------------------------------------------------------

CHAUCER SYNDICATES LIMITED

SYNDICATE 1204

REINSURANCE TO CLOSE STATEMENT as at 31st DECEMBER 2005

 

     2000    2001    2002   

2002

& prior

  

2003

pure year

   2003
& prior

Gross future premiums

   -38    -381    470    52    736    787

Future R/I premiums

   -82    1    119    38    104    142

R/I bad debt premium offset

   0    0    0    0    0    0 Net future premiums    44    -382    351    14   
632    646

Gross outstanding claims

   5,384    6,185    3,402    14,971    2,242    17,213

R/I recoverable on outstanding claims

   2,793    184    1,025    4,002    533    4,535

R/I bad debt provision on outstanding claims

   2    2    10    14    6    20 Net outstanding claims    2,593    6,003   
2,387    10,983    1,715    12,698

Gross IBNR

   3,410    5,054    7,999    16,462    11,980    28,442

R/I recoverable on IBNR

   1,766    260    2,393    4,419    3,270    7,688

R/I bad debt provision on IBNR

   1    3    32    36    46    83 Net IBNR    1,645    4,797    5,638    12,080
   8,756    20,836 Claim handling fee                935    935 Closed year fee
   0    0    0    0    3,381    3,381

Reinsurance to close

   4,194    11,181    7,673    23,048    14,156    37,204 Memorandum only:      
            Additional management fee payable by SUL                1,250   
1,250

 

7